DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 recites “frozen panicles” which is grammatically incorrect. Claim 9 recites “frozen particles.” Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the number “26” is used in the written specification to represent different structure. Appropriate correction is required.
The use of the term “Ice Pigging”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364).
Regarding Claim 1: Kasza teaches an apparatus (Figure 1) for producing a flowable slush (ice slurry, title) of frozen panicles, including: a cooling means (22) for partially freezing a liquid (coolant, paragraph [0025], lines 1-4) to form the flowable slush (slurry); a tank (116) for storing the flowable slush (ice slurry); a powered agitator (106) for agitating the flowable slush within the tank (116); 
a comminution means (126) for comminuting the frozen particles in the flowable slush stored in the tank in a comminution phase (126) of the treatment cycle; and a control system (119 and 104) for controlling the treatment cycle (); wherein the control system includes means for sensing at least one operating parameter (OP) of the agitator (23); and the control system is configured: to monitor a control parameter 
Kasza fails to teach a separator for separating a portion of the liquid remaining in the flowable slush stored in the tank from a frozen particles in a separation phase of a treatment cycle.
Nelson teaches a separator (separator cuff 86) for separating a portion of a liquid remaining in a flowable slush stored in a tank (28) from a frozen particles in a separation phase of a treatment cycle (Column 6, line 50 to Column 7, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a separator for separating a portion of the liquid remaining in the flowable slush stored in the tank from the frozen particles in a separation phase of a treatment cycle to the structure of Kasza as taught by Nelson in order to advantageously  provide ice slush/slurry with a reduced water content and to also recycle the separated water back into the system (see Nelson, Column 7, lines 1-13).
Regarding Claim 2: Kasza teaches wherein: the sensed operating parameter (via 118 and 104) of the agitator (106) represents a power input to the agitator (paragraph [0028], lines 1-9), and the control parameter (via 119 and 104) represents a cumulative energy input to the flowable slush (ice slurry) stored in the tank (116) over a 
Regarding Claim 4: Kasza further teaches wherein the control system (104) is arranged to initiate the treatment cycle with the comminution phase (126).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364), as applied to claim 2 above, and further in view of Sveinsson (US 7,603,868 B2).
Regarding Claim 3: Kasza further teaches wherein: the control system (100) further includes first (118) and second (118) temperature sensors arranged to sense respectively a first temperature (via 118) of the liquid or flowable slush (120).
Kasza fails to teach and an ambient temperature external to the tank; and the control parameter is based on at least the sensed operating parameter of the agitator over the reference time period and a temperature differential  between the first and ambient temperatures. 
Sveinsson teaches an ambient temperature sensor (T, 24) external to a tank (1); and a control parameter (sensed by PLC) is based on at least the sensed operating parameter (Column 4, lines 8-11) of an agitator (5) over a reference time period and a temperature differential (Column 4, lines 8-11) between the first and ambient temperatures (T7, T24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an ambient temperature sensor . 
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364), as applied to claim 4 above, and further in view of Todd et al. (5,708,197), hereafter referred to as “Todd.”
Regarding Claim 5: Kasza further teaches wherein the control system (104 of Kasza) is arranged to initiate the separation phase ( 86 of Nelson) following the comminution phase (126 of Kasza).
Kasza modified supra fails to teach to terminate the separation phase responsive at least to a sensed rheometric parameter of the flowable slush reaching a threshold value. 
Todd teaches sensed rheometric parameter (via 10) of a flowable slush (abstract, lines 1-2) reaching a threshold value (temperature or pressure, Column 6, lines 52-66 and Column 7, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taught to terminate the separation phase responsive at least to a sensed rheometric parameter of the flowable slush  reaching a threshold value to the structure of Kasza modified supra as taught by .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364), Todd et al. (5,708,197), hereafter referred to as “Todd,” as applied to claim 5 above, and further in view of Sveinsson (US 7,603,868 B2).
Regarding Claim 6: Kasza modified supra fails to teach including at least one slush pump for circulating the flowable slush stored in the tank via each of the separator and the comminution means and back to the tank in the treatment cycle; and wherein a rheometric sensing means is arranged in a flowpath of the flowable slush to sense the rheometric parameter of the flowable slush circulating through the flowpath during the treatment cycle. 
Todd teaches wherein a rheometric sensing means (10) is arranged in a flowpath of a flowable slush to sense the rheometric parameter (via 52 and 56) of the flowable slush circulating through the flowpath during a treatment cycle (Column 2, lines 29-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a rheometric sensing means (42) is arranged in a flowpath of the flowable slush to sense the rheometric parameter of the flowable slush circulating through the flowpath during the treatment cycle to the structure of Kasza modified supra as taught by Todd in order to advantageously monitor the flowable slush under various conditions and compositions in the slush making process (see Todd, Column 2, lines 29-31).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one slush pump for circulating the flowable slush stored in the tank via each of the separator and the comminution means and back to the tank in the treatment cycle to the structure of Kasza modified supra as taught by Sveinsson in order to advantageously circulate the slush for dispensing (see Sveinsson, Column 3, lines 52-53). 
Regarding Claim 7: Kasza modified supra further teaches wherein the rheometric parameter (10 of Todd) is a pressure of the flowable slush in the flow path (as taught by Todd, via 52). 
Regarding Claim 8: Kasza modified supra fails to teach wherein a separated liquid valve is arranged to control a flow of said portion of the liquid (1) from the separator, and the control system is arranged to close the separated liquid valve periodically during the treatment cycle and to sense the pressure while the separated liquid valve is closed.
Svenisson teaches a separated liquid valve (22) is arranged to control a flow of said portion of a liquid ( in 1) from a separator (1), and a control system (13, PLC) is arranged to close the separated liquid valve (22) periodically during a treatment cycle and to sense a pressure while the separated liquid valve (22) is closed (via sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a separated liquid valve is arranged to control a flow of said portion of the liquid from the separator, and the control .
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364).
Regarding Claim 9: See the rejection of claim 1, as Kasza modified supra teaches the following method tor producing a flowable slush (2) of frozen particles, including: partially freezing a liquid (1) to form the flowable slush; storing the flowable slush in a tank (22); supplying power to an agitator (23) to agitate the flowable slush within the tank; and treating the flowable slush stored in the lank during a treatment cycle, including: comminuting the frozen particles in the flowable slush stored in the tank during a comminution phase (62) of the treatment cycle, and separating a portion of the liquid remaining in the flowable slush stored in the tank from the frozen particles in a separation phase (63) of the treatment cycle; wherein the method further includes: sensing at least one operating parameter (OP) of the agitator, monitoring a control parameter (CP), wherein the control parameter is based on at least the sensed operating parameter of the agitator, and initiating the treatment cycle responsive at least to the control parameter reaching a threshold value (CPt). 
Regarding Claim 10: Kasza teaches wherein: the sensed operating parameter (via 118 and 104) of the agitator (106) represents a power input to the agitator 
Regarding Claim 12: Kasza further teaches wherein the treatment cycle is initiated with the comminution phase (126, via 104).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364), as applied to claim 10 above, and further in view of Sveinsson (US 7,603,868 B2).
Regarding Claim 11: Kasza further teaches wherein: sensing a first temperature (T1) of the liquid or flowable slush (120 via 118).
Kasza fails to teach including: sensing an ambient temperature external to the tank; wherein the control parameter is based on at least the sensed operating parameter of the agitator over the reference time period and a temperature differential between the first and ambient temperatures.
Sveinsson teaches an ambient temperature sensor (T, 24) external to a tank (1); and a control parameter (sensed by PLC) is based on at least the sensed operating parameter (Column 4, lines 8-11) of an agitator (5) over a reference time period and a temperature differential (Column 4, lines 8-11) between the first and ambient temperatures (T7, T24).
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364), as applied to claim 12 above, and further in view of Todd et al. (5,708,197), hereafter referred to as “Todd.”
Regarding Claim 13: Kasza modified supra fails to teach including: sensing a rheometric parameter of the flowable slush, initiating the separation phase following the comminution phase, and terminating the separation phase responsive at least to the sensed rheometric parameter reaching a threshold value.
Todd teaches sensed rheometric parameter (via 10) of a flowable slush (abstract, lines 1-2) reaching a threshold value (temperature or pressure, Column 6, lines 52-66 and Column 7, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have including: sensing a rheometric parameter  of the flowable slush, initiating the separation phase following the comminution phase, and terminating the separation phase responsive at least to the sensed rheometric .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza et al. (US 2009/0255276 A1), hereafter referred to as “Kasza,” in view of Nelson (5,005,364), Todd et al. (5,708,197), hereafter referred to as “Todd,” as applied to claim 13 above, and further in view of Sveinsson (US 7,603,868 B2).
Regarding Claim 14: Kasza modified supra fails to teach including: circulating the flowable slush stored in the tank via each of a separator  and a comminution means  and back to the tank in the treatment cycle; and sensing the rheometric parameter of the flowable slush circulating through a flowpath during the treatment cycle. 
Todd teaches wherein a rheometric sensing means (10) is arranged in a flowpath of a flowable slush to sense the rheometric parameter (via 52 and 56) of the flowable slush circulating through the flowpath during a treatment cycle (Column 2, lines 29-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a rheometric sensing means (42) is arranged in a flowpath of the flowable slush to sense the rheometric parameter of the flowable slush circulating through the flowpath during the treatment cycle to the structure of Kasza modified supra as taught by Todd in order to advantageously monitor the flowable slush under various conditions and compositions in the slush making process (see Todd, Column 2, lines 29-31).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one slush pump for circulating the flowable slush stored in the tank via each of the separator and the comminution means and back to the tank in the treatment cycle to the structure of Kasza modified supra as taught by Sveinsson in order to advantageously circulate the slush for dispensing (see Sveinsson, Column 3, lines 52-53). 
Regarding Claim 15: Kasza modified supra further teaches wherein the rheometric parameter (via 10 of Todd) is sensed as a pressure of the flowable slush in the flow path (via 52 of Todd).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muska (3,933,001).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763